Citation Nr: 0405793	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  99-19 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a pulmonary disorder 
(claimed as asthma). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1971 to December 
1973.  The record also indicates that he had subsequent 
periods of service in the Alabama Army National Guard.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran had a hearing with a hearing officer at the RO in 
October 1999.  He also had a videoconference hearing at the 
RO with the undersigned Judge sitting in Washington, DC in 
March 2001.   

In May 2001, the Board remanded the veteran's claim to verify 
the dates of his service, to obtain a VA examination and 
service medical records, and to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. 
seq. (West 2002).  In February 2003, the Board further 
developed the veteran's claim.  The Board again remand the 
veteran's claim in June 2003 to comply with Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003). 


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.  

2.  A pulmonary disorder of an unspecified etiology is shown 
more than one year after the veteran's separation from 
service, and is not shown to be related to that service.



CONCLUSION OF LAW

A pulmonary disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2003).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

I.  Entitlement to Service Connection for a Pulmonary 
Disorder 

The veteran contends that service connection is appropriate 
for his claimed pulmonary disability.  After a review of the 
evidence, the Board finds that his claim for service 
connection for a pulmonary disorder must fail.

The veteran's service medical records show that his June 1971 
enlistment examination noted his lungs as normal.  Multiple 
hospital reports from the U.S. Army Hospital at Fort Polk 
show that the veteran had upper respiratory infections in 
December 1971 and February 1972.  A February 1972 chest X-ray 
report noted that the veteran had left lower lobe pneumonia.   
An additional chest X-ray report dated in October 1973 showed 
that the veteran was normal.  An October 1973 treatment note 
stated that the veteran had suffered from a sore throat and 
cold.  

In the medical history section of his September 1984 National 
Guard entrance examination report, the veteran detailed that 
he had suffered from "bronchides" in 1972.  In the medical 
history section of a February 1988 entrance examination 
report, it was noted that the veteran had been treated for 
upper respiratory infections or "colds" by a family doctor.  
However, both examination reports are void of any complaint 
or diagnosis of a current pulmonary condition.  

Hospital treatment records dated in April 1977 from 
Springhill Memorial Hospital showed an admitting diagnosis of 
bronchitis.  The April 1977 treatment notes show that the 
veteran complained of headache, sore throat, severe cough, 
chills, and pleuritic chest pain.  The physician noted in his 
report that rales, rhonchi, and course wheezing were heard 
throughout the veteran's lungs.  An April 1977 chest X-ray 
noted that that the veteran had peribronchial pneumonitis.  A 
final diagnosis of Klebsiella pneumonia was listed in the 
hospital summary.  

It was noted that the veteran had a history of secondary 
asthma as well as complained of shortness of breath and 
heartburn in an April 1995 treatment record from Dr. Kessler.  
A chest X-ray report listed an impression of diffuse 
hyperinflation consistent with chronic obstructive pulmonary 
disease.  A May 1995 treatment note stated that the veteran 
suffered from no further wheezing or shortness of breath with 
minimal epigastric tenderness.  

Private treatment records from Dr. Schulte dated in October 
1995 show that the veteran complained wheezing and shortness 
of breath.  Pulmonary function test reports dated in October 
1995 show severe obstruction.  In addition, the veteran 
submitted a March 1998 emergency room report from Knollwood 
Hospital, which showed complaints of wheezing, shortness of 
breath, and a history of asthma.  A diagnosis of bronchial 
asthma was listed in the report.  

Treatment records dated from March 1999 to May 2002 show that 
the veteran was treated at Mobile Adult Care for asthma, 
upper respiratory infections, wheezing, sinus drainage, 
shortness of breath, and coughing.  An additional pulmonary 
function test report from Springhill Memorial Hospital dated 
in October 2002 listed an impression of moderate obstructive 
pulmonary defect.   

VA treatment records dated from December 1999 to May 2002 
show that the veteran continued to be treated for shortness 
of breath, asthma, and the occasional head/chest cold.   

A May 2002 VA examination report showed that the veteran 
complained of continuous mild tightness in the chest with 
occasional cough and clear sputum.  The examiner noted that 
lung auscultation revealed impaired breath sounds slight 
bilaterally with mild wheezing.  A chest X-ray report stated 
that the veteran was normal except for hyperinflation of the 
lungs on both sides, probably due to his tall and slim build.  
A diagnosis of recurrent mild active bronchial asthma in 
spite of treatment of inhalers was listed in the report.  
Pulmonary function test reports noted that the veteran 
suffered from moderate chronic obstructive pulmonary disease.    

In a May 2003 VA examination report, the examiner noted that 
the veteran has significant airflow obstruction on a chronic 
basis, consistent with chronic obstructive pulmonary disease.  
Upon review of the veteran's file, the examiner stated that 
nothing in the record indicated that the multiple "colds" 
the veteran suffered from during service were anything more 
that the usual viral upper respiratory illnesses experienced 
by the majority of the general population.  The examiner 
opined that there was nothing in the veteran's file to 
indicate an injury or illness during his period of service 
that could be connected in any way to his later development 
of a chronic respiratory disease.  

The examiner also addressed the veteran's contentions that 
his current respiratory disability began after gas chamber 
training during service.  It was noted in the May 2003 report 
that acute inhalation of noxious gas can be associated with a 
disease known as reactive airways dysfunction syndrome which 
includes symptoms like acute respiratory decompensation, 
continuous wheezing, and respiratory difficulty often 
requiring hospitalization.  However, the examiner explicitly 
stated that the veteran's records do not show that he 
suffered from that syndrome and that he only began to have 
"a greater degree of respiratory difficulty" years after 
separation from service.  Finally, the examiner opined that 
the veteran did not have a service-connected pulmonary 
condition.           

The Board acknowledges that the veteran maintains that he 
suffers from a pulmonary disorder that is related to his 
period of active service.  However, the record does not show 
that the veteran has the medical expertise that would render 
competent his statements as to the relationship between his 
military service and his current pulmonary disability.  His 
opinions alone cannot meet the burden imposed by 38 C.F.R. 
§ 3.303 with respect to the relationship between events 
incurred during service and his current pulmonary disability.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

At hearings in October 1999 and March 2001, the veteran and 
his spouse detailed his current symptoms of the claimed 
pulmonary disability.  The veteran also testified that his 
current pulmonary disability began during active service upon 
developing an upper respiratory infection after participating 
in gas chamber training.  Statements submitted by the veteran 
qualify as competent lay evidence.  Competent lay evidence is 
any evidence not requiring the proponent to have specialized 
education, training, or experience.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2003).  Statements from the 
veteran can be used only to provide a factual basis upon 
which a determination could be made that a particular injury 
occurred in service, not to provide a diagnosis or a medical 
opinion linking that in-service disease or injury to a 
current disability.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  See 38 
C.F.R. § 3.159(a)(1) (2003).  Competent medical evidence is 
considered more probative than competent lay evidence.  
Therefore, the Board finds that the medical evidence of 
record, which does not indicate that the veteran's current 
pulmonary disability is related to his active military 
service, is more probative than the veteran's own lay 
statements.  

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for a pulmonary disorder.  In this case, there is 
no competent medical evidence of record showing that the 
veteran's pulmonary disability has been etiologically related 
to his brief period of active service.  Available service 
medical records show that the veteran suffered from upper 
respiratory infections during active service.  Private 
treatment records detail that the veteran was treated for 
pneumonia in 1977 and that he receives ongoing treatment for 
asthma with symptoms like wheezing, shortness of breath, and 
chest tightness.  VA treatment records showed that the 
veteran obtains asthma inhalers to treat his current 
pulmonary disability.  In a May 2003 VA examination report, 
the examiner opined that there was nothing in the veteran's 
file to indicate an injury or illness during his period of 
service could be connected in any way to his later 
development of a chronic respiratory disease.  It was further 
noted that the multiple "colds" the veteran suffered from 
during service were nothing more that the usual viral upper 
respiratory illnesses (including pneumonia) experienced by 
the majority of the general population.

As the preponderance of the evidence establishes that the 
veteran's current pulmonary disability is not related to his 
military service, the claim of service connection for a 
pulmonary disorder must be denied.  Since the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Consequently, the 
veteran's claim for service connection of a pulmonary 
disorder is not warranted.
 
II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to service connection for a pulmonary 
disorder.  The veteran has not indicated the existence of any 
pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

In this case, the RO sent the veteran letters dated in June 
2001 and August 2002 as well as a SSOC issued in August 2003, 
which notified the veteran of the type of evidence necessary 
to substantiate his claim.  The documents also informed him 
that VA would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The June 2001 and 
August 2002 letters as well as the SSOC issued in August 2003 
also explicitly informed the veteran about the information 
and evidence he is expected to provide.  

For the final requirement for notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the AOJ must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  The June 2001 and August 2002 letters from the RO as 
well as the August 2003 SOC stated that the veteran should 
inform the RO of any additional information or evidence that 
he would want the RO to obtain.  In this case, there is no 
additional development needed.  Consequently, any defect in 
such notice would not prejudice the veteran in this instance.  
The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the August 2003 SSOC sent by the RO to the 
veteran included notice that the appellant had a full year 
respond to a VCAA notice.  It has not been more than one 
complete calendar year since that notice.   However, under 
the Veterans Benefits Act of 2003, it is now also permissible 
for VA to adjudicate a claim before the expiration of the 
statutory one-year period provided for response after VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.   

The Board acknowledges that the June 2001 and August 2002 
letters and the August 2003 SSOC were all sent to the veteran 
after the RO's January 1999 rating decision that is the basis 
for this appeal.  As noted in Pelegrini, the plain language 
of 38 U.S.C.A. § 5103(a) requires that this notice be 
provided relatively soon after VA receives a complete or 
substantially complete application for benefits; thus, the 
Court held that under section 5103(a), a service-connection 
claimant must be given notice before an initial unfavorable 
RO decision on the claim.  

In this case, however, the unfavorable RO decision that is 
the basis of this appeal was already decided -- and appealed 
-- years before the VCAA was enacted.  As the case had 
already proceeded far downstream from the application for 
service connection of a pulmonary disorder, providing the 
section 5103(a) notice then -- as the Court noted in 
Pelegrini -- would largely nullify the purpose of the notice.  
As there could be no useful purpose for providing a section 
5103(a) notice under the circumstances of this case -- that 
is, at a time so far removed from the application for 
benefits -- the Board concludes that any defect in the 
section 5103(a) notice in this instance is harmless error.  
Indeed, the Court seems to state in Pelegrini that providing 
such notice late in the appellate process would, in fact, 
prejudice the claimant rather than assist him.


ORDER

Service connection for a pulmonary disorder is denied. 


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



